DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al (2014/0247523).
In re Claim 1, Kawano teaches an overcurrent protection circuit (18 and 19) as seen in Figure 1 configured to, upon detection of an output current that flows through a switch element (21) reaching a first overcurrent limit value (VREF3), reduce an overcurrent limit value for the output current from the first overcurrent 
In re Claim 2, Kawano teaches upon detection of the output current reaching the first overcurrent limit value, reduce a rate of rise of the output current when the switch element transitions to an ON state, from a first rate of rise to a second rate of rise lower than the first rate of rise (as seen in Figure 2, the load current has a first rate of rise from t1-t2 which decreases to a second rate of rise of effectively zero from t2-t3 when the overcurrent is detected (paragraphs 28-29)).
In re Claim 3, Kawano teaches that upon detection of the output current reaching the first overcurrent limit value, starting hiccup driving of the switch element (paragraph 29, the switch 21 is turned on and off based on the control of comparator 52 receiving feedback from the voltage at node A).
In re Claim 4, Kawano teaches an overcurrent detection section (18) configured to detect whether or not the output current is greater than the overcurrent limit value to limit the output current to the overcurrent limit value or lower (paragraph 28); and a hiccup control section (52 and 54) configured to perform the hiccup driving on the switch element on a basis of a result of the detection by the overcurrent detection section (comparator 52 of the hiccup control section is activated by output of comparator 50 of overcurrent detection section 18, paragraphs 28-29).
In re Claim 5, Kawano teaches that the overcurrent detection section controls a drive signal for the switch element according to a result of comparing the output current with the overcurrent limit value (when the output current is above VREF3, the comparator 50 and timer 51 cause comparator 52 to activate to provide a drive signal to the switch element 21).
In re Claim 6, Kawano teaches that the hiccup control section controls a drive signal for the switch element such that a predetermined ON period and a predetermined OFF period will be repeated (the comparator 52 causes the switch element 21 to be switched on and off repeatedly based on feedback from node A, paragraph 29.  The period of being off and on is considered predetermined based on the inherent hysteresis of comparator 52 and inherent switching delay of the switch element 21).
In re Claim 7, Kawano teaches a switch device comprising the switch element 21 and overcurrent protection element (18 and 19) as discussed above with claim 1 and as seen in Figure 1.
In re Claim 8, Kawano teaches an electronic device comprising the switch device as discussed above with claim 7 and a load 16 connected to the switch device as seen in Figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al (2014/0247523) in view of Takuma (2019/0190512).
In re Claims 9 and 10, the teaching of Kawano has been discussed above, but does not specifically teach that the electronic device of claim 8 protects a load that is one of a valve lamp, a relay coil, a solenoid, a light-emitting diode, and a motor (claim 9), or that the electronic device of claim 8 is part of a vehicle (claim 10).
Takuma teaches an overcurrent protection circuit that limits output current to a load (Abstract) as similarly taught by Kawano, and further teaches that said overcurrent protection circuit is implemented in a vehicle (Fig 20, paragraphs 202-212) in order to provide protection to a load that includes on of a relay coil, a solenoid, a light emitting diode, and a motor (paragraph 226).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement electronic device of Kawano in a vehicle protecting one of the loads as claimed since Takuma teaches .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan et al (2018/0041111) teaches reducing a reference voltage (i.e., current limit) when an overcurrent is detected (Abstract, Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836